546 P.2d 854 (1976)
97 Idaho 457
STATE of Idaho, Plaintiff-Respondent,
v.
Lester J. MONROE, aka Ken Norris, aka J.R. Russell, aka R. J. Morris, aka Jack Morris, aka J.R. Morris, Defendant-Appellant.
No. 11958.
Supreme Court of Idaho.
March 1, 1976.
Donald E. Downen, Gigray, Downen & Gigray, Caldwell, for defendant-appellant.
Wayne L. Kidwell, Atty. Gen., James F. Kile, Asst. Atty. Gen., Boise, and James C. Morfitt, Pros. Atty., Canyon County, Caldwell, for plaintiff-respondent.
PER CURIAM:
On April 15, 1975, the defendant appellant Lester J. Monroe pleaded guilty to an information charging three counts of forgery. During the preceding months Monroe had solicited over 150 checks while he was engaged in a fund raising effort for a legitimate charity. Although the checks he received had been written to the charity as payee and Monroe had no authority to endorse the checks, he had endorsed them and cashed them and converted at least some of the money to his personal use. The forgery counts were based upon three of the checks he had endorsed and cashed. After accepting the guilty plea, the district court sentenced Monroe to fourteen years upon each count and ordered that the terms be served consecutively rather than concurrently. Monroe has appealed from the sentence. We reverse and remand.
We believe that under the circumstances of this case in which the forged checks were all obtained as part of a common plan or scheme and cashed as part of that common plan or scheme and in which the aggregate amount of the forged checks was only $50.00, the imposition of three consecutive fourteen year sentences was unduly harsh and an abuse of discretion. The judgment of conviction is affirmed, but the sentence imposed is ordered modified to provide that the three fourteen year sentences run concurrently. State v. Ross, 92 Idaho 709, 449 P.2d 369 (1968).
The judgment of conviction is affirmed, and remanded with instructions to enter modification of sentence accordingly.